84478: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-12124: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84478


Short Caption:HOUSTON (MATTHEW) VS. STATECourt:Supreme Court


Related Case(s):84281


Lower Court Case(s):Clark Co. - Eighth Judicial District - C357927Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMatthew Travis Houston
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


04/01/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/01/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)22-10212




04/18/2022Order/DispositionalFiled Order Dismissing Appeals. "ORDERS this appeal DISMISSED." SNP22  - JH/LS/DH. (SC)22-12124




04/27/2022Filing FeeRehearing Filing Fee Waived. Criminal. (SC)


04/27/2022Post-Judgment PetitionFiled Proper Person Petition for Rehearing. (SC)Y22-13332




04/27/2022Post-Judgment PetitionFiled Proper Person Supplement to Petition for Rehearing. (SC)Y22-13334





Combined Case View